1ITASG7S-OOSIRO)- LAA

0:20-cv-60853-RAR Document 1-3 Entered on FLSD Docket 04/27/2020 Pageab@fat 1056

Blue Bell, PA 19422

  
 
 

 

¢ Resources, inc. Phone: (886) 301-0222
Apr 26, 2019

FEDIA SAMEDY
172 SW 5TH ST APT 14
HOMESTEAD FL 33030-7254

 

f Creditor Account # Regarding Amt. Owed y

OLYMPTA LLP, HOMESTEAD LT7SLSOLLILOLIG FEDIA SAMEDY 622.00

Please be advised that our client, OLYMPIA LLP, has referred your account to us for collections.
To avoid further collection activity, please remit payment in full of $612.00 directly to:
AR. Resources, inc.
PO Box 1056 _
Biue Bell. PA 19422

Please reference your ARR. account number SF5600 on ail correspondence.

if you would like to pay by phone,or have any questions, please contact a representative toll-free at 866-378-0797.
Calls to and fram our location may be monitored or recorded for quality and training purposes.

You may also visit us al WWW._ARRESOURCESINC.COM to make a payment online. Your pin number is 88385088.
If you wish to pay by credit card, please fill in the information below and return in the enclosed envelope.

Piease be advised that our client is a credit reporting client. Your credit report may have a negative impact if we do
not hear from you. -

Unless you notify this office within 20 days after receiving this notice that you dispute the validity of the debt
| or any portion thereof, this office will assume the debt is valid. If you notify this office in writing within 30

days from receiving this notice that you dispute the validity of the debt or any portion thereof, this office will
obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment or
verification. [f you request this office in writing within 30 days after receiving this notice, this office will |
provide you with the name and address of the original creditor, if different from the current creditor.

This is an attempt to collect a debt and any information obtained will be used for that purpose. This |
a ‘ 3 ea

   

communication is. from a debt collector.

| Thank you,
AR Resources, Inc.

 

 

"PLEASE DETACH HERE AND RETURN BOTTOM STUB WITH PAYMENT INENCLOSED ENVELOPE."

 

 
 

 

 

 

 

 

   

OF You WISH:
Yantanakoa anne ; | ;
i ee = &
PO Box 505. CARD NUMBER TexP_ DATE
Linden M! 48451-0505 __ . 7 ee
ADDRESS SERVICE REQUESTED CARD HOLDER NAME cw

SIGNATURE “ [AMOUNT PAI
Apr 26, 2019 * he PEDIA SAMEDY _ NTE

Account Number: 1757901110176

ARR Account Number. SF5600
Balance: $642.00

a uniuige i legfectyft Hs al j{hl vel [fey ppd; {t | | els
bode Boozdortaa7eeuoRsOROPAS ATA --Yas4ABA Fa $29
PEDIA SAMEDY aS pesanimes, Inc.
ry: “ a a 4 _ " * 4 Ox ey
Lona ST AT ld mona Blue Bell PA 19422-0287

Rue ot

Ban geiahnidséA rs
